In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1101V
                                          UNPUBLISHED


    MAUREENA WALKER,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: December 13, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for Petitioner.

Jeremy Fugate, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

      On August 31, 2020, Maureena Walker filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”), a defined Table injury, after receiving an influenza (“flu”)
vaccine on September 10, 2019. Petition at 1, ¶¶ 4, 25-26. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On December 10, 2021, Respondent filed a combined Rule 4(c) Report and Proffer
(“Rule 4(c) Report and Proffer”) conceding entitlement and indicating Petitioner should be


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all Section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
awarded $87,590.00. Rule 4(c) Report and Proffer at 5-6. On December 13, 2021, I
issued a ruling on entitlement, finding Petitioner entitled to compensation for her SIRVA.
Respondent represented that Petitioner agrees with the proffered award. Rule 4(c) Report
and Proffer at 6. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the combined Rule 4(c) Report and Proffer,3 I
award Petitioner a lump sum payment of $87,590.00 in the form of a check payable
to Petitioner. This amount represents compensation for all damages that would be
available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
 Because the combined Rule 4(c) Report and Proffer contains information regarding Petitioner’s personal
medical history, which is not generally included in a Proffer, when separately filed, I will not attach the
Proffer to the decision in this case.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2